Citation Nr: 1012201	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-09 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating for erectile 
dysfunction.

2.  Entitlement to a compensable rating for left 
gamekeeper's thumb.

3.  Entitlement to a compensable rating for residuals, 
status post sesamoid fracture, right foot.

4.  Entitlement to a compensable rating for residuals, 
status post bicep tendon rupture, left upper extremity.  

5.  Entitlement to a rating in excess of 10 percent for an 
anxiety disorder.

6.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease, cervical spine.

7.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease with radiculopathy secondary to S1 
nerve encroachment, lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to August 
1988 and from January 1989 to August 2006

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.  Jurisdiction over the case was 
subsequently transferred to the Waco, Texas RO.

The issues of increased ratings for left thumb, right foot, 
left bicep tendon rupture, anxiety disorder, cervical spine, 
and lumbosacral spine are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  Erectile dysfunction is manifested by loss of erectile 
power, but without visible deformity of the penis. 

2.  The Veteran is currently in receipt of special monthly 
compensation based on loss of use of a creative organ.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115b, 
Diagnostic Code (DC) 7522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board 
has an obligation to provide reasons and bases supporting 
its decision, there is no need to discuss, in detail, every 
piece of evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review 
the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the analysis will focus 
specifically on what the evidence shows, or fails to show, 
as to the claim.

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings applies 
under a particular code, the higher rating is to be assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

In the November 2006 rating decision, the RO noted that the 
Veteran had been diagnosed with erectile dysfunction in 
service, and granted service connection, assigning a 
noncompensable rating.  He has contended that he is entitled 
to a compensable evaluation for his erectile dysfunction.  
(The Board parenthetically notes that he is in receipt of 
special monthly compensation due to loss of the use of a 
creative organ under 38 U.S.C.A. § 1114(k).)

The rating schedule does not provide a diagnostic code for 
rating erectile dysfunction (as the term applies in the 
instant case, i.e., the inability to maintain an erection) 
of itself.  Instead, such impairment is compensated by 
special monthly compensation at the statutory rate for loss 
of use of a creative organ in 38 U.S.C.A. § 1114(k).  As 
noted above, the November 2006 rating decision awarded the 
Veteran special monthly compensation for loss of use of a 
creative organ.

A separate compensable rating may only be assigned if there 
is associated pathology that is compensable under the rating 
schedule.  Although there is no specific diagnostic code for 
erectile dysfunction, it is permissible to rate a diagnosed 
condition that does not match any of the diagnostic codes 
contained in the rating schedule under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

Diagnostic Code 7522 addresses loss of erectile power, which 
is precisely the symptomatology described by the Veteran.  
Moreover, that is the only diagnostic code that specifically 
addresses erectile function.  The Board can identify no more 
appropriate diagnostic code and the Veteran has not 
identified one.  See Butts v. Brown, 5 Vet. App. 532 (1993).  
Accordingly, the Board will proceed with an analysis of the 
disability under that diagnostic code.

The provisions of DC 7522 allow for a 20 percent rating for 
deformity of the penis with loss of erectile power.  No 
other disability rating is provided by this diagnostic code.

The Veteran's erectile dysfunction has been present since at 
least January 2004, prior to his discharge from active duty 
service.  The evidence, to include all VA treatment records, 
however, does not reflect any deformity of the penis.  He 
contends that he used to be able to partially achieve and 
erection when he used Levitra and, even then, the upper 
portion of his penis would not become erect and made it very 
difficult to have intercourse.  He stated that he had been 
unable to achieve an erection for years.  

The Board, however, notes that the treatment records do not 
indicate any physical deformity or additional disability to 
the organ.  As such, the Board finds that he does not meet 
the criteria for a compensable rating for his erectile 
dysfunction as he does not have a penile deformity within 
the meaning of the cited legal authority.

The Board is sympathetic to the Veteran's situation.  The 
Board must again point out, however, that special monthly 
compensation for loss of use of a creative organ has been 
granted.  This benefit was specifically granted to 
compensate him for erectile dysfunction.

Unlike special monthly compensation, which is specifically 
designed to compensate veterans for disabilities such as 
erectile dysfunction, the rating schedule is designed with a 
different purpose in mind: to provide compensation for 
disabilities which result in an impairment in earning 
capacity (i.e. interference with employment).  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  

Given that the evidence does not suggest the Veteran's 
erectile dysfunction has interfered with his employment, a 
compensable evaluation is not warranted under the scheduler 
criteria.  Accordingly, the criteria for a compensable 
evaluation have not been met during any portion of the 
appeal period, and the claim is denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular 
evaluation when the issue either is raised by the claimant 
or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, the Board finds that there has been no 
showing by the Veteran that the service-connected erectile 
dysfunction has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Specifically, all of his medical care has 
been on an outpatient basis.  Moreover, the evidence does 
not show that erectile dysfunction has interfered with his 
employment.

Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than 
currently shown by the evidence.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted.  

Finally, under the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction. Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

As the rating decision on appeal granted service connection, 
and assigned a disability rating and an effective date for 
the award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  Nevertheless, the March 2006 letter, 
provided prior to the November 2006 rating decision, 
provided notice on the "downstream" issue of entitlement to 
an increased initial rating.  

Further, the Veteran received a follow-up notice in June 
2008 letter and the claim was readjudicated in a July 2008 
supplemental statements of the case (SSOC).  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  He had ample opportunity to respond/supplement the 
record.  Significantly, it has not been alleged that notice 
in this matter was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

Moreover, the Veteran's service treatment records are 
associated with his claims file, pertinent post-service 
treatment records have been secured, and he was afforded a 
VA general medical examination in April 2006, as well as a 
genitourinary examination for erectile dysfunction in 
November 2007.  He has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

A compensable rating for erectile dysfunction is denied.


REMAND

With respect to the issues of increased ratings for the left 
thumb, right foot, left bicep tendon rupture, anxiety 
disorder, cervical spine, and lumbosacral spine, it is 
noteworthy that the most recent VA examinations for these 
disorders were undertaken in November 2007.  

In his substantive appeal, received in March 2008, the 
Veteran stated that his disabilities had worsened.  He also 
claimed that the torn bicep muscle results in clear and 
obvious loss of strength and endurance as well as 
excruciating pain which completely prevents the use of his 
left arm.  

When a veteran indicates that his disability has increased 
since his last VA examination, a reexamination should be 
scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (finding an examination necessary where a Veteran 
alleged worsening, and the most recent VA examination was 
two years prior).  In the instant case, in light of the 
indications of worsening and the nearly two and a half year 
interval since the Veteran was last examined by VA, 
contemporaneous examinations are necessary.

The Veteran reports that his anxiety is productive of tunnel 
vision, loud static, imbalance and a floating sensation.  He 
implies that these symptoms are the result of being knocked 
off his feet and being temporarily knocked out from the 
percussion of artillery round being fired due to the lack of 
the artillery crew posting a spotter.  Thus, an examination 
is necessary to clarify the nature of his disability, to 
include the nature and etiology of his visual and auditory 
disturbances.  

The December 2008 Statement of Accredited Representative in 
Appealed Case notes that the Veteran is in receipt of 
continued VA treatment for his musculoskeletal and 
neuropsychiatric disabilities.  Records of such treatment 
are constructively of record, may contain information 
pertinent to the increased rating claims, and must be 
secured.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the VAMC 
Temple, Texas, for the period from 
December 2007 to the present.

2.  Schedule the Veteran for an 
examination to determine the current level 
of disability of his left thumb, right 
foot, and cervical and lumbar spine 
disabilities.  

The claims file (to include this remand) 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests or studies should be 
completed.  Studies completed should 
specifically include range of motion of 
the left thumb, right foot, and cervical 
and lumbar spine, to include notation of 
any further limitations due to pain, on 
repeated use, or during flare-ups.  

a)  Left Thumb:  The examiner is asked to 
specifically address whether there is 
ankylosis or a gap of more than two inches 
between the thumb pad and the fingers with 
the thumb attempting to oppose the 
fingers.

b)  Right Foot:  The examiner is asked to 
address whether the Veteran's right foot 
disability is manifested by symptoms which 
are either moderate, moderately severe, or 
severe.  The examiner should also discuss 
the severity of any malunion or nonunion 
of the metatarsal bones of the right foot, 
if present.

c)  Spine:  The examiner is asked to 
indicate whether the cervical and/or 
lumbar spine is ankylosed, and determine 
whether there are any associated 
neurological manifestations (and if so the 
nature and severity of such).  The 
examiner should comment on the 
restrictions in activities and degree of 
functional impairment that result from the 
pathology and symptoms clinically shown.  

The examiner is also asked to ascertain 
whether there have been incapacitating 
episodes (periods of bedrest prescribed by 
a physician) of intervertebral disc 
disease associated with the cervical 
and/or lumbar spine disabilities (and if 
so, the duration and frequency of such 
episodes, and the identity of the 
physician who prescribed bedrest).  

A complete rationale should be provided 
for all opinions expressed.

3.  Schedule the Veteran for an 
examination to determine the current 
severity of the service-connected 
residuals, status post bicep tendon 
rupture, left upper extremity.  The claims 
file (to include this remand) must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated tests 
or studies should be completed.  

The examiner should identify the 
manifestations and degree of severity of 
the injuries to the muscles of the upper 
left extremity, including Muscle  Group V.  

In doing so, the examiner must discuss all 
symptoms of muscle injury (loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination 
and uncertainty of movement) and the 
severity of same in the left upper 
extremity and indicate whether there is 
evidence of loss of deep fascia or of 
muscle substance or impairment of muscle 
tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.

A complete rationale should be provided 
for all opinions expressed.

4.  Schedule the Veteran for a psychiatric 
examination to determine the current 
severity of the service-connected anxiety 
disorder.  The claims file (to include 
this remand) must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests or 
studies should be completed.  

The examiner must identify the extent and 
severity of all manifestations of the 
service-connected psychiatric pathology 
found to be present.  The examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF).  

The examiner is asked to express an 
opinion concerning the Veteran's 
complaints of visual and auditory 
disturbance (identified as tunnel vision, 
loud static, imbalance and a floating 
sensation) and the etiology of such 
symptoms.  

Specifically, the examiner is asked to 
state whether it is at least as likely as 
not that any identified visual or auditory 
disturbance is related to the service-
connected anxiety disorder or whether such 
symptoms were caused or aggravated by the 
Veteran's service, to include being 
knocked off his feet and being temporarily 
knocked out from the percussion of 
artillery round being fired.  

A complete rationale should be provided 
for all opinions expressed.

5.  The RO should then readjudicate the 
claims, to include consideration of the 
possibility of "staged" ratings, if 
indicated by the facts found.  If the 
claims remain denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


